Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of the 1st day
of January, 2013 by and between David J. Oplanich (“Executive”), an individual
residing at 34-04 37th Street, Long Island City, New York  11101-1302, and GTJ
REIT, Inc., a Maryland corporation (the “Company”) with principal offices at 444
Merrick Road, Suite 370, Lynbrook, New York 11563.  Executive and Company may be
referred to collectively as the “Parties.”

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein and acknowledges and agrees that Executive has the professional
and personal skills to perform under the terms and conditions of this Agreement;
and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

Section 1.                                          Term.  The Company hereby
employs Executive and Executive hereby accepts such employment, upon the terms
and conditions hereinafter set forth, from January 1, 2013 (the “Employment
Commencement Date”) through and including December 31, 2013 (the “Initial
Term”).  This Agreement shall renew automatically for successive one (1) year
periods (each, a “Renewal Term”) unless either party gives notice to the other
party, in writing, at least sixty (60) days prior to the expiration of the
Initial Term (or any Renewal Term) of its desire to terminate the Agreement at
the end of such Initial Term or Renewal Term, as the case may be.  The term of
this Agreement, including the Initial Term and any Renewal Term, shall be
referred to hereinafter as the “Term.”

 

Section 2.                                          Executive’s Duties.

 

(a)                                 Executive shall be the Chief Financial
Officer of the Company and shall report directly to the Chief Executive Officer
of the Company or such other executive of the Company as the Board of Directors
of the Company (the “Board”) may designate. Executive shall faithfully and
diligently perform his duties at the direction of the Board, or its designee, to
the best of Executive’s ability.  Subject to Section 8(a) of this Agreement,
Executive shall (i) devote his full-time business efforts, skill, ability and
attention to the performance of the services customarily incident to such
office, subject to vacations and sick leave as provided herein and in accordance
with the Company policy, (ii) carry out his duties in a competent and
professional manner; and (iii) generally promote the interests of the Company.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Executive agrees to abide by all policies of
the Company promulgated from time to time by the Company, which policies are
generally enforced uniformly and applicable to all similar executives of the
Company.

 

(c)                                  Except for such business travel as may be
incident to his duties hereunder, Executive shall perform his duties at the
Company’s offices at the address set forth in the preamble to this Agreement or
at such other location as may be approved by the Company.

 

Section 3.                                          Compensation for Executive’s
Services.   In consideration of the duties and services to be performed by
Executive pursuant to Sections 1 and 2 hereof, Executive shall receive:

 

(a)                                 Salary.  Executive shall earn salary (the
“Salary”) at the annual rate of Three Hundred Fifty Thousand ($350,000) Dollars,
less all applicable federal, state, and local tax withholdings.  Such Salary
shall be earned and shall be payable in periodic installments in accordance with
the Company’s normal payroll practices.  During the Term, the Company shall
review the Salary annually and may in its discretion increase the Salary, but
may not reduce it during the Term.

 

(b)                                 Cash Bonus.  Executive will be eligible to
receive an annual cash bonus in an amount to be determined at the Board’s
discretion and in accordance with the terms established by the Board.  Any bonus
payment will be paid subject to all applicable withholdings and deductions.

 

(c)                                  Equity Bonus.  Executive will be eligible
to receive an annual equity incentive award in an amount to be determined at the
Board’s discretion and in accordance with the terms established by the Board.

 

(d)                                 Benefits.  The Company shall provide
Executive with the right to participate in and receive benefits from all life,
accident, disability, medical and pension plans, and all similar benefits as are
from time to time in effect and are generally made available to similar senior
executive officers of the Company pursuant to the policies of the Company 
(collectively, the “Benefits”).  Throughout the Term, and notwithstanding the
Company’s rights to determine which specific benefit plan will be offered by the
Company, Executive shall be entitled to, at a minimum: (i) medical insurance,
including healthcare coverage for Executive, and if applicable, his immediate
family, with the Company to pay such portion of Executive’s contribution as it
pays for similarly situated executive officers of the Company; (ii) disability
insurance of a type provided to other executives of the Company; (iii) premiums
paid on a five hundred thousand ($500,000) dollar term life insurance policy,
assuming satisfactory insurability, for a ten (10) year term; and
(iv) participation in a 401(k) plan and/or other retirement plan to the extent
available to the Company’s employees.

 

(e)                                  Expenses.  The Company shall promptly
reimburse Executive for reasonable expenses for cellular telephone usage,
entertainment, travel, meals, lodging and similar items incurred in the conduct
of the Company’s business.  Such expenses shall be reimbursed in accordance with
the Company’s normal expense reimbursement policies and guidelines.  The

 

2

--------------------------------------------------------------------------------


 

Company shall provide a corporate credit card to Executive to enable Executive
to charge such reasonable Company expenses.

 

(f)                                   Vacation; Sick Leave.  During the Term,
Executive shall be entitled to reasonable paid vacation commensurate with his
position within the industry; paid holidays; paid sick leave; and similar
benefits, to be earned and used in accordance with the Company’s policy and
procedure for other similarly situated senior executive officers of the Company.

 

(g)                                  Vehicle.  During the Term, the Executive
shall receive a reasonable automobile allowance commensurate with his position
within the industry, which shall be paid monthly.

 

(h)                                 Modification.  Subject to the minimum
coverages and/or benefit amounts set forth in Section 3(d) and elsewhere in this
Agreement, the Company reserves the right to modify, suspend or discontinue any
and all of the above plans, practices, policies and programs referenced in
Sections 3(d) and (e) at any time in its discretion without recourse by
Executive so long as such action is taken generally with respect to other
similarly situated senior executive officers, and the minimum coverages and/or
benefit amounts set forth in Section 3(d) and elsewhere in this Agreement are
maintained. Any such modification, suspension or discontinuance of the plans,
practices and policies referenced in Section 3(e) will not apply to otherwise
reimbursable expenses incurred by Executive prior to any such modification,
suspension or discontinuance.

 

Section 4.                                          Termination of Employment. 
This Agreement may only be terminated by a method permitted under Section 4(a),
(b), (c), (d), or (e) as follows:

 

(a)                                 Resignation by Executive.  Executive may
voluntarily terminate his employment with the Company, at any time, with or
without Good Reason (as defined below), upon written notice to the Company;
provided, however, that any termination of Executive’s employment without Good
Reason shall be upon not less than thirty (30) days prior written notice to the
Company.

 

(b)                                 Non-Renewal by Company or Executive. The
Company or Executive may terminate Executive’s employment effective at the end
of the Initial Term, or any Renewal Term, in accordance with Section 1.

 

(c)                                  Executive’s Death or Disability. 
Executive’s employment shall terminate immediately upon Executive’s death.  In
the event the Company, in good faith, determines that Executive is unable to
perform the functions of his position due to a Disability (as defined below), it
may notify Executive in writing of its intention to terminate Executive’s
employment and Executive’s employment with the Company shall terminate effective
on the thirtieth (30th) day after receipt of such notice by Executive.  For the
purposes of this Agreement, “Disability” shall mean a physical or mental
impairment that renders Executive unable to perform the essential functions of
his position (i) for a continuous period of ninety (90) days, not including any
vacation days, holidays or sick days, (ii) for a cumulative period  of ninety
(90) in any twelve-month period, not including any vacation days, holidays or
sick days, or (iii) at such earlier time as Executive submits medical evidence
satisfactory to the Company

 

3

--------------------------------------------------------------------------------


 

that the Executive has a physical or mental disability or infirmity that will
likely prevent Executive from substantially performing his duties and
responsibilities for ninety (90) days or longer.  In the event of any
disagreement between the Executive and the Company as to whether the Executive
is physically or mentally incapacitated so as to constitute a Disability under
this Agreement, the question of such incapacity shall be submitted to an
impartial and reputable physician selected by mutual agreement of the Company
and the Executive, or, failing such agreement, a physician selected by two
physicians, one of whom shall have been selected by the Company, and the other
by the Executive, and the determination of the question of such incapacity by
such physician shall be final and binding upon the Company and the Executive. 
The Company shall pay the fees and expenses of such physicians, and the
Executive shall submit to any medical examinations reasonably necessary to
enable such physicians to make a determination as to whether the Executive’s
incapacity constitutes a Disability under this Agreement.

 

(d)                                 Cause by the Company.  The Company may
immediately terminate Executive’s employment for “Cause” by giving written
notice to Executive.  For purposes of this Agreement, “Cause” shall mean:

 

(1)                                 Executive’s commission of an act of fraud,
misappropriation or embezzlement, whether or not related to the Executive’s
employment with the Company;

 

(2)                                 Executive’s commission of any act of gross
negligence or willful misconduct act which injures the reputation, business, or
any material business relationship of the Company;

 

(3)                                 Executive’s conviction of or plea of guilty
or nolo contendere to a crime that constitutes a felony (or state law
equivalent), or a crime that constitutes a misdemeanor involving dishonesty or
moral turpitude;

 

(4)                                 Executive’s refusal or failure of Executive
to perform Executive’s duties with the Company in a competent and professional
manner that is not cured by Executive within fifteen (15) business days after a
written demand therefor is delivered to Executive by the Board which identifies
with reasonable specificity the manner in which the Board believes that
Executive has not substantially performed Executive’s duties; provided, further,
however, that if the refusal or failure by Executive is not susceptible of cure,
then no cure period shall be required hereunder; or

 

(5)                                 Executive’s refusal or failure of Executive
to comply with any of his material obligations under this Agreement (including
any Exhibit hereto) that is not cured by Executive within fifteen (15) business
days after a written demand therefor is delivered to Executive by the Board
which identifies with reasonable specificity the manner in which the Board
believes Executive has materially breached this Agreement; provided, further,
however, that if the refusal or failure by Executive is not susceptible of cure,
then no cure period shall be required hereunder.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Good Reason by the Executive.  Executive
may immediately terminate his employment for “Good Reason,” by giving written
notice to the Company.  For purposes of this Agreement, “Good Reason” shall
mean:

 

(1)                   the Company’s material breach, or any successor entity in
the event of a Change in Control (as defined in Section 5(c)(2)), of any
provision of this Agreement that is not cured by the Company within fifteen (15)
business days after a written demand therefor is delivered to the Board by
Executive which identifies with reasonable specificity the manner in which
Executive believes that the Company, or successor entity, has breached this
Agreement, provided, further, however, that if the material breach by the
Company, or successor entity, is not susceptible of cure, then no cure period
shall be required hereunder;

 

(2)                   a material reduction of Executive’s title, status,
authority, responsibility or duties as Chief Financial Officer of the Company or
the assignment to Executive of any duties materially inconsistent with the
position of Chief Financial Officer; or

 

(3)                   any reduction in Executive’s Salary or material reduction
in Executive’s benefits.

 

(f)                                   Continuing Obligations.  Executive
acknowledges and agrees that any termination under this Section 4 is not
intended, and shall not be deemed or construed, to affect in any way any of
Executive’s covenants and obligations contained in Sections 6, 7, and 8 hereof,
which shall continue in full force and effect beyond such termination for any
reason.

 

Section 5.                                          Termination Obligations.

 

(a)                                 Resignation By Executive Without Good
Reason.  If Executive’s employment is terminated voluntarily by Executive during
the Term without Good Reason, Executive’s employment shall terminate without
further obligations to Executive other than for payment of the sum of any unpaid
Salary and reimbursable expenses accrued and owing to Executive prior to the
termination.  The sum of such amounts shall hereinafter be referred to as the
“Accrued Obligations,” which shall be paid to Executive or Executive’s estate or
beneficiary within thirty (30) days of the date of termination.

 

(b)                                 Cause by Company.  If Executive’s employment
is terminated by the Company during the Term for Cause, this Agreement shall
terminate without further obligations to Executive other than for the payment of
Accrued Obligations within thirty (30) days of Executive’s termination.

 

(c)                                  Non-Renewal by Company; By Executive for
Good Reason; Change in Control.

 

(1)                           If (x) the Company elects (pursuant to Section 1)
not to renew this Agreement after expiration of the Initial Term, or any Renewal
Term, as the case may be; (y)

 

5

--------------------------------------------------------------------------------


 

Executive terminates his employment for Good Reason; or (z) following a Change
in Control (as defined below): (I) the Company, or any successor entity,
terminates the Executive without Cause, or (II) Executive terminates his
employment for Good Reason, then the Company shall have no further obligations
to Executive other than for:

 

(i)                                     the payment of Accrued Obligations;

 

(ii)                                  severance pay in an amount equal to the
following:

 

(A) if Executive is terminated pursuant to clauses (y) or (z) above during the
Initial Term, then:

 

(I)                                   one year of Executive’s Salary.

 

(B) if the Company elects not to extend this Agreement at the end of the Initial
Term, then:

 

(I)                                   one times Executive’s Salary.

 

(C) if during a Renewal Term, then:

 

(I)                                   the Salary that the Executive would have
earned during the remainder of the Renewal Term of this Agreement.

 

(iii)                               the accelerated vesting of any issued and
unvested Equity Bonus granted to the Executive during the Term; and

 

(iv)                              the payment of COBRA premiums, if Executive
elects COBRA, for the period equal to the remainder of the Initial Term.

 

The payments described in Sections 5(c)(1)(i) and 5(c)(1)(ii)(A)(I), if any,
shall be made in a lump sum within thirty (30) days of the date of termination.

 

(2)                           For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of the following:

 

(i)                                   one person (or more than one person acting
as a group) acquires (during the twelve-month period ending on the date of the
most recent acquisition) ownership of the Company’s stock possessing thirty
percent (30%) or more of the total voting power of the stock of such
corporation;

 

(ii)                                one person (or more than one person acting
as a group) acquires ownership of the Company’s stock possessing fifty percent
(50%) or more of the total voting power of the stock of such corporation;

 

6

--------------------------------------------------------------------------------


 

(iii)                             a majority of the members of the Board are
replaced as a result of three (3) successive elections with directors whose
appointment or election is not endorsed by a majority of the Board before the
date of appointment or election;

 

(iv)                            any consolidation or merger of the Company or
any subsidiary that would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation representing
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) less than fifty (50%) percent of the total voting power of
the voting securities of the surviving entity outstanding immediately after such
merger or consolidation or ceasing to have the power to elect at least a
majority of the board of directors or other governing body of such surviving
entity; or

 

(v)                               the sale, lease, exchange or transfer of all
or substantially all of the Company’s assets to an unaffiliated entity.

 

(d)                                 Release.  Notwithstanding anything to the
contrary contained herein, no severance payments required hereunder shall be
made by the Company until such time as Executive shall execute a general release
for the benefit of the Company in the form annexed to this Agreement as
Exhibit A.

 

(e)                                  Exclusive Remedy.  Executive agrees that
the payments set forth in Section 5 of this Agreement shall constitute the
exclusive and sole remedy for any termination of Executive’s employment
permitted under Section 4 of this Agreement, and Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to such
termination provisions under this Agreement.

 

(f)                                   Termination of Executive’s Office. 
Following the termination of Executive’s employment for any reason, Executive
shall hold no further office or position with the Company.

 

Section 6.                                          Restrictions Respecting
Confidential Information.  Executive hereby covenants and agrees that, during
his employment and thereafter, Executive will not, under any circumstance,
disclose in any way any Confidential Information (as defined below) to any other
person other than at the direction of or for the benefit of the Company.  For
the purposes of the foregoing, “Confidential Information” means information
pertaining to the assets, business, rental information, tenant names, creditors,
vendors, customers, data, employees, financial condition or affairs, formulae,
licenses, methods, operations, procedures, reports, suppliers, systems and
technologies of the Company, including (without limitation) the contracts,
patents, trade secrets and customer lists developed or otherwise acquired by the
Company; provided, however, that the term Confidential Information shall exclude
any information that was, is, or becomes publicly available other than through
disclosure by Executive or any other person known to Executive to be subject to
confidentiality obligations to the Company.  All Confidential Information is and
will remain the sole and exclusive property of the Company.  Following the
termination of his

 

7

--------------------------------------------------------------------------------


 

employment, Executive shall return all documents and other tangible items
containing Confidential Information to the Company, without retaining any
copies, notes or excerpts thereof.

 

Section 7.                                          Proprietary Matters. 
Executive expressly understands and agrees that any and all improvements,
inventions, discoveries, processes, or know-how that are generated or conceived
by Executive during the Term (collectively, the “Inventions”) will be the sole
and exclusive property of the Company, and Executive will, whenever requested to
do so by the Company (either during the Term or thereafter), execute and assign
any and all applications, assignments and/or other instruments and do all things
which the Company may deem necessary or appropriate in order to apply for,
obtain, maintain, enforce and defend patents, copyrights, trade names or
trademarks of the United States or of foreign countries for said Inventions, or
in order to assign and convey or otherwise make available to the Company the
sole and exclusive right, title, and interest in and to said Inventions,
applications, patents, copyrights, trade names or trademarks; provided, however,
that the provisions of this Section 7 shall not apply to an Invention that
Executive developed entirely on his own time without using the Company’s
Confidential Information except for those Inventions that either (i) directly
and materially relate, at the time of conception or reduction to practice of the
invention, to the Company’s business, or actual or demonstrably anticipated
research or development of the Company, or (ii) directly and materially result
from any work performed by Executive for the Company.  Executive shall promptly
communicate and disclose to the Company all Inventions conceived, developed or
made by him during his employment by the Company, whether solely or jointly with
others, and whether or not patentable or copyrightable, (a) which relate to any
matters or business of the type carried on or being developed by the Company, or
(b) which result from or are suggested by any work done by him in the course of
his employment by the Company.  Executive shall also promptly communicate and
disclose to the Company all material other data obtained by him concerning the
business or affairs of the Company in the course of his employment by the
Company.

 

Section 8.                                          Nonsolicitation/Non-Compete.

 

(a)                                 Executive agrees that during the Term, he
will not directly or indirectly, own (other than a passive investment), manage,
operate, control, or participate in the ownership (other than a passive
investment), management, operation, or control of, or be connected with, or have
any financial interest in, any competitor.  The Parties further agree that
during and after the Term, Executive shall not, directly or indirectly, own,
manage, operate, control, or participate in the ownership, management,
operation, or control of, or be connected with, or have any financial interest
in, any business opportunity in which such opportunity or information pertaining
thereto was obtained while he was employed by the Company.  In the event that
Executive seeks to own, manage, operate, control or participate in the purchase
of a real estate or other business activity during the Term that would otherwise
constitute a violation of this Section 8(a), Executive shall first obtain the
prior written consent of the Board, which consent shall be in the discretion of
the Board.

 

(b)                                 Executive agrees that during the Term and
for a period of twelve (12) months following the termination of his employment
for any reason, he will not actively solicit or hire for employment, consulting
or any other arrangement any employee of the Company, any of its subsidiaries or
any of its other affiliates, present or future (while an affiliate).

 

8

--------------------------------------------------------------------------------


 

(c)                                  Executive agrees that during the Term and
for a period of twelve (12) months following the termination of his employment
for any reason, he will not do business with, influence or attempt to influence
customers of the Company or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
competitor.

 

(d)                                 The restrictions contained in this Section 8
are necessary for the protection of the business and goodwill of the Company and
are considered by Executive to be reasonable for such purpose.  Further,
Executive represents that these restrictions will not prevent him from earning a
livelihood during the restricted period.

 

Section 9.                                          Equitable Relief.  Executive
acknowledges and agrees that the Company will suffer irreparable damage which
cannot be adequately compensated by money damages in the event of a breach, or
threatened breach, of any of the terms and provisions of Sections 6, 7 and 8 of
this Agreement, and that, in the event of any such breach, or threatened breach,
the Company will not have an adequate remedy at law.  It is therefore agreed
that the Company, in addition to all other such rights, powers, privileges and
remedies that it may have, shall be entitled to seek injunctive relief, specific
performance or such other equitable relief as the Company may request to enforce
any of those terms and provisions and seek to enjoin or otherwise restrain any
act prohibited thereby.  Executive agrees that the Company shall be entitled to
seek such injunctive relief, without bond, in a court of competent jurisdiction
and Executive hereby consents to the jurisdiction of the state and federal
courts of New York for purposes of such an action.  The foregoing shall not
constitute a waiver of any of the Company’s rights, powers, privileges and
remedies against or in respect of a breaching party or any other person or thing
under this Agreement, or applicable law.

 

Section 10.                                   Section 409A.  This Agreement is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.

 

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the “Specified Employee Payment Date”). The aggregate
of

 

9

--------------------------------------------------------------------------------


 

any payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to the Executive in a lump sum, with interest at the
New York statutory rate, on the Specified Employee Payment Date and thereafter,
any remaining payments shall be paid without delay in accordance with their
original schedule.  To the extent that any reimbursements pursuant to
Section 3(e) are taxable to Executive, any such reimbursement payment due to the
Executive shall be paid to the Executive as promptly as practicable consistent
with Company practice following the Executive’s appropriate itemization and
substantiation of expenses incurred, and in all events on or before the last day
of the Executive’s taxable year following the taxable year in which the related
expense was incurred.  The reimbursements pursuant to Section 3(e) are not
subject to liquidation or exchange for another benefit and the amount of such
benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.

 

Section 11.                                   Parachute Payments.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if all or any portion of the payments and benefits provided under
this Agreement (including without limitation any accelerated vesting and any
other payment or benefit received in connection with a Change in Control or the
termination of Executive’s employment), or any other payments and benefits which
Executive receives or is entitled to receive under any plan, program,
arrangement or other agreement, whether from the Company or an affiliate of the
Company, or any combination of the foregoing, would constitute an excess
“parachute payment” within the meaning of Section 280G of the Code (whether or
not under an existing plan, arrangement or other agreement) (each such parachute
payment, a “Parachute Payment”), and would result in the imposition on Executive
of an excise tax under Section 4999 of the Code or any successor thereto, then
the following provisions shall apply:

 

(1)              If the Parachute Payment, reduced by the sum of (i) the Excise
Tax (as defined below) and (ii) the total of the federal, state, and local
income and employment taxes payable by Executive on the amount of the Parachute
Payment which are in excess of the Threshold Amount (as defined below), are
greater than or equal to the Threshold Amount, Executive shall be entitled to
the full benefits payable under this Agreement.

 

(2)              If the Threshold Amount (as defined below) is less than (x) the
Parachute Payment, but greater than (y) the Parachute Payment reduced by the sum
of (1) the Excise Tax and (2) the total of the federal, state, and local income
and employment taxes on the amount of the Parachute Payment which are in excess
of the Threshold Amount, then the Parachute Payment shall be reduced (but not
below zero) to the extent necessary so that the sum of all Parachute Payments
shall not exceed the Threshold Amount.  In such event, the Parachute Payment
shall be reduced in the following order:  (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash

 

10

--------------------------------------------------------------------------------


 

forms of benefits.  To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.

 

(b)           For the purposes of this Section 11, “Threshold Amount” shall mean
three times Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by Executive
with respect to such excise tax.

 

(c)           The determination as to which of the alternative provisions of
Section 11(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer. 
Executive and the Employer shall provide the accounting firm with all
information which any accounting firm reasonably deems necessary in computing
the Threshold Amount. For purposes of determining which of the alternative
provisions of Section 11(a) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.  Any
determination by the accounting firm shall be binding upon the Employer and the
Executive.

 

Section 12.            Notice.  Any notice, request, demand or other
communication hereunder shall be in writing, shall be delivered by nationally
recognized overnight delivery service, postage prepaid, to the addressee at the
address set forth below (or at such other address as shall be designated
hereunder by written notice to the other party hereto).  Notice shall be deemed
received one day after dispatch by such overnight service.

 

All notices and other communications hereunder shall be addressed as follows:

 

 

If to Executive:

 

 

 

David J. Oplanich

 

34-04 37th Street

 

Long Island City

 

New York 11101-1302

 

 

 

With a copy to:

 

 

 

 

 

 

If to the Company:

 

 

 

GTJ REIT, Inc.

 

11

--------------------------------------------------------------------------------


 

 

444 Merrick Road, Suite 370

 

Lynbrook, New York 11563

 

 

 

With a copy to:

 

 

 

Ruskin Moscou Faltischek, P.C.

 

East Tower, 15th Floor

 

1425 RXR Plaza

 

Uniondale, New York 11556

 

Attention: Adam P. Silvers, Esq.

 

Section 13.            Legal Counsel.  In entering into this Agreement, the
parties represent that they have relied upon the advice of their attorneys, who
are attorneys of their own choice, and that the terms of this Agreement have
been completely read and explained to them by their attorneys, and that those
terms are fully understood and voluntarily accepted by them.

 

Section 14.            Section and Other Headings.  The section and other
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

 

Section 15.            Applicable Law; Jurisdiction.  This Agreement shall be
construed in accordance with, and governed by, the laws of the State of New
York, without resort to principles of conflicts of laws.  Each of the Parties
hereby (i) agrees to submit to the exclusive jurisdiction of the Supreme Court
of the State of New York, County of Nassau, and the United States District Court
for the Eastern District of New York in any action, suit or other proceeding
arising out of or related to the subject matter of this Agreement, and (ii) to
the extent permitted by applicable law, waives and agrees not to assert by way
of motion, as a defense or otherwise in any such action, suit or proceeding, any
claim that such party is not personally subject to the jurisdiction of such
courts, that the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper or that this
Agreement or subject matter hereof may not be litigated in or by such courts.

 

Section 16.            Severability.  In the event that any term or provision of
this Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by a governmental authority
having jurisdiction and venue, that determination shall not impair or otherwise
affect the validity, legality or enforceability, to the maximum extent
permissible by law, (i) by or before that authority of the remaining terms and
provisions of this Agreement, which shall be enforced as if the unenforceable
term or provision were deleted, or (ii) by or before any other authority of any
of the terms and provisions of this Agreement.

 

Section 17.            Counterparts.  This Agreement may be executed in two
counterpart copies of the entire document or of signature pages to the document,
each of which may be executed by one of the parties hereto, but all of which,
when taken together, shall constitute a single agreement binding upon both of
the parties hereto.

 

12

--------------------------------------------------------------------------------


 

Section 18.            Benefit.  This Agreement shall be binding upon and inure
to the benefit of the respective parties hereto and their legal representatives,
successors and assigns.  Insofar as Executive is concerned, this Agreement,
being personal, cannot be assigned; provided, however, that should Executive
become entitled to payment pursuant to Section 5 hereof, he may assign his
rights to such payment to his legal representatives, successors, and assigns. 
Without limiting the generality of the foregoing, all representations,
warranties, covenants and other agreements made by or on behalf of Executive in
this Agreement shall inure to the benefit of the successors and assigns of the
Company.

 

Section 19.            Modification.  This Agreement may not be amended or
modified other than by a written agreement executed by all parties hereto.

 

Section 20.            Entire Agreement.  Except as provided in
Section 5(e) hereof, this Agreement contains the entire agreement of the parties
and supersedes all other representations, warranties, agreements and
understandings, oral or otherwise, among the parties with respect to the matters
contained herein.

 

Section 21.            Waiver of Jury Trial.  Each party acknowledges and agrees
that any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party to this Agreement certifies and
acknowledges that (a) no representative of any other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
the implications of this waiver, (c) such party makes this waiver voluntarily,
and (d) such party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 21.

 

Section 22.            Representations and Warranties of Executive.  In order to
induce the Company to enter into this Agreement, Executive represents and
warrants to the Company, to the best of his knowledge after the review of his
personnel files, that:  (a) the execution and delivery of this Agreement by
Executive and the performance of his obligations hereunder will not violate or
be in conflict with any fiduciary or other duty, instrument, agreement,
document, arrangement or other understanding to which Executive is a party or by
which he is or may be bound or subject; and (b) Executive is not a party to any
instrument, agreement, document, arrangement or other understanding with any
person (other than the Company) requiring or restricting the use or disclosure
of any confidential information or the provision of any employment, consulting
or other services.

 

Section 23.            Waiver of Breach.  Except as may specifically provided
herein, the failure of a party to insist on strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any term
of this Agreement.  Any waiver hereto must be in writing.

 

Section 24.            Conflict Between Agreement and Company Policy.  In the
event of any inconsistency or conflict between any provision of this Agreement,
on the one hand, and any Company policy or practice, on the other hand, such
inconsistency or conflict shall be resolved in

 

13

--------------------------------------------------------------------------------


 

favor of the applicable provision(s) of this Agreement, which should in all
cases prevail.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ David J. Oplanich

 

DAVID J. OPLANICH

 

 

 

 

 

GTJ REIT, INC.:

 

 

 

 

 

By:

/s/ Paul Cooper

 

Name:

Paul Cooper

 

Title:

Chief Executive Officer

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of General Release

 

Attached hereto

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE

 

This General Release (the “Agreement”) is between GTJ REIT, Inc. (the “Company”
or “we”) and David Oplanich (“Employee” or “you”).  The term “Company” includes
parents, subsidiaries, divisions, and/or related companies, their directors,
officers, shareholders, employees, agents, attorneys, and successors of the
Company.

 

IT IS AGREED THAT:

 

1.                                      Your last date of employment with the
Company is                     .

 

2.                                      The Company shall pay you severance
payments as set forth in the Employment Agreement between you and the Company
dated as of January 13, 2013 (which payments you would not otherwise be entitled
to but for your execution of this Agreement) (the “Severance Payments”).

 

3.                                      In consideration of the Severance
Payments, and for other good and valuable consideration described herein,
receipt of which is hereby acknowledged, you understand that you voluntarily
release and forever discharge the Company from any and all actions or causes of
action, suits, claims, charges, complaints, contracts, agreements and promises,
whatsoever, whether known or unknown, including but not limited to any claim
under contract and/or equity and/or any law, relating in any way to your
employment with the Company or the termination of that employment.  This waiver
of claims includes any claims of discrimination on any grounds, whether or not
you have previously filed such a claim.  You understand that you are giving up
any rights or claims which you may have under the numerous laws and regulations
regulating employment, whether on the federal, state, or local level, including,
but not limited to, the Age Discrimination in Employment Act of 1967, as
amended, Title VII of the Civil Rights Act of 1964, as amended, the Americans
with Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, the
Family and Medical Leave Act, the New York State Human Rights Laws, the New York
State Labor Law, and any other federal, state or local civil or human rights or
employment law alleging discrimination or retaliation, or any other alleged
violation of any local, state or federal law, regulation or ordinance, and/or
public policy or tort law, or claim of breach of contract or for personal injury
that you ever had through the date of this Agreement.

 

4.                                      You agree that you will return to the
Company any and all files, books, records, materials, equipment or documents in
your possession that were provided to or obtained by you in connection with your
employment.  Such documents and materials include all computer software, data
base or customer information, publications, correspondence, notes and notebooks,
drawings, prints, photographs, tape recordings, and other written, typed,
printed or recorded materials to which the Employee had access or which the
Employee developed during the course of Employee’s employment with the Company.

 

5.                                      It is understood and agreed that you
will not talk about, discuss or communicate with anyone, orally or in writing,
concerning the matter which is the subject of this Agreement except you may
(i) discuss this Agreement with your spouse and children, (ii) permit your
accountant to review this Agreement in connection with the filing of tax
returns, (iii) permit attorney(s) of your choice to review this Agreement, and
(iv) testify truthfully under oath pursuant to a subpoena (in which event you
will provide the Company with prompt notice of the subpoena in advance of
providing such testimony).

 

--------------------------------------------------------------------------------


 

6.                                      You represent and agree that you have
neither filed nor authorized the filing on your behalf of any claims against the
Company with any state, federal, or local agency or court or in any other forum
or tribunal with respect to anything that has happened up through the date of
this Agreement.  Should any government agency or other third party pursue any
actions or other claims on Employee’s behalf, Employee hereby agrees to waive
any right to recovery or monetary award from such actions or proceedings.

 

7.                                      This Agreement is deemed to be made in
the State of New York.  This Agreement is to be interpreted under the laws of
the State of New York without regard to conflict of law principles.

 

8.                                      No waiver of any breach of any term or
provision of this Agreement shall be construed to be, or shall be, a waiver of
any other breach of this Agreement.  No waiver shall be binding unless in
writing and signed by the party waiving the breach.

 

9.                                      This Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, successors and
permitted assigns.  The Company may assign this Agreement without notice in its
sole discretion.

 

10.                               Employee acknowledges that Employee has
received a copy of this Agreement and that the Company has informed Employee
that Employee should consult with an attorney in connection with it.  Employee
acknowledges that Employee’s decision to consult with an attorney or not to
consult with any attorney was made without influence by the Company.  Employee
further acknowledges that Employee has had at least 21 days in which to
consider, execute, and return this Agreement.  Notwithstanding Employee’s right
to consider this Agreement for 21 days, if Employee signs this Agreement before
the expiration of the 21-day period, Employee will have done so knowingly and
voluntarily, and will have expressly waived employee’s right to consider this
Agreement for the balance of the 21 day period.  In addition, should Employee
fail to return an executed copy of this Agreement within 21 days, the Company
shall have no obligations under this Agreement.

 

11.                               This Agreement shall not become effective
until seven (7) days after the date Employee executes the Agreement, and
Employee may cancel this Agreement within seven (7) days of the date Employee
executes it, except that any cancellation must be in writing, signed by
Employee, and delivered to the Company prior to the expiration of the seven-day
period.

 

2

--------------------------------------------------------------------------------


 

12.                               This Agreement may be executed by facsimile,
and in counterparts, and shall be fully binding and enforceable upon the parties
when so executed.

 

GTJ REIT, INC.

 

 

 

 

 

 

 

 

By:

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

DAVID OPLANICH

 

 

 

STATE OF

)

 

 

:ss.:

 

COUNTY OF

)

 

 

On the          day of                          before me personally appeared
David Oplanich personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that s/he executed the same in his/her
capacity, and that by his/her signature on the instrument, the individual, or
the person on behalf of which the individual acted, executed the instrument and
that such individual made such appearance before the undersigned.

 

 

 

 

 

NOTARY PUBLIC

 

3

--------------------------------------------------------------------------------